779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JACK DUDLEY EVARTS, JR., Petitioner-Appellantv.JOHN REES, WARDEN AND DAVID ARMSTRONG, Respondents-Appellees.
85-5406
United States Court of Appeals, Sixth Circuit.
10/3/85

AFFIRMED
W.D.Ky.
ORDER
BEFORE:  LIVELY, Chief Judge; and CONTIE and WELLFORD, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action for habeas relief under 28 U.S.C. Sec. 2254, petitioner challenges judgments finding him to be guilty of robbery and adjudging him to be a second degree persistent felony offender.  The district court ultimately denied issuance of the writ.  Petitioner has appealed.  On appeal, petitioner has filed an informal brief and moves for the appointment of counsel.


3
Upon consideration, we affirm.  Our review of the record convinces us that the district court correctly dismissed challenges to petitioner's guilty plea, the legality of the persistent felony offender judgment and the convictions upon which it rests, and the general effective representation of counsel.  We thus affirm for these reasons and for the reasons set forth in the opinion of the district court.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for the appointment of counsel be denied and that the final order of the district court be and it hereby is affirmed.